 

Exhibit 10.1

 

Cantel Medical Corp.
150 Clove Road
Little Falls, New Jersey 07424

 

December 12, 2019

 

Dental Holding LLC

3232 North Rockwell Street

Chicago, Illinois 60618

Attention: Ron Saslow and Ken Serota

 

RE: Excess Shares

 

Dear Messrs. Saslow and Serota:

 

Reference is hereby made to the Purchase and Sale Agreement, dated as of July
29, 2019, by and among Cantel Medical Corp. (the “Purchaser”), Hu-Friedy Mfg.
Co., LLC (the “Company”), Dental Holding, LLC (the “Seller”), and, for limited
purposes set forth therein, Ken Serota and Ron Saslow (as amended through the
date hereof, the “Purchase and Sale Agreement”), and the Registration Rights
Agreement, dated as of October 1, 2019, by and between the Seller and the
Purchaser (the “Registration Rights Agreement”). Capitalized terms used herein
and not defined have the meanings ascribed thereto in the Purchase and Sale
Agreement unless otherwise indicated herein.

 

The Seller, the Purchaser and the Company acknowledge and agree as follows:

 

1.Post-Closing Payment in Respect of Offering Proceeds. Section 2.11(a) of the
Purchase and Sale Agreement is hereby amended and restated as follows:

 

If, following the Closing, a Post-Closing Offering is completed pursuant to the
Registration Rights Agreement and the aggregate net proceeds received by the
Seller in such Post-Closing Offering (the “Aggregate Post-Closing Offering
Proceeds”) is less than $35,000,117, then promptly (and in any event within five
(5) Business Days) following the consummation of the Post-Closing Offering, the
Purchaser shall pay or cause to be paid to the Seller, by wire transfer of
immediately available funds to an account designated in writing by the Seller,
an amount in cash equal to $35,000,117 minus the Aggregate Post-Closing Offering
Proceeds. For avoidance of doubt, if, following the Closing, a Post-Closing
Offering is completed pursuant to the Registration Rights Agreement and the
Aggregate Post-Closing Offering Proceeds exceed $35,000,117, such excess shall
the retained by the Seller without any requirement that such excess be paid to
the Purchaser.

 

2.Tax Gross-up in Respect of Offering Proceeds. For purposes of Section 2.11(b)
of the Purchase and Sale Agreement and all calculations and determinations
thereunder or in connection therewith (including the definition of “Excess
Capital Loss” and of “Short-Term Capital Gain”) the Aggregate Post-Closing
Offering Proceeds shall not exceed $35,000,117 (even if Aggregate Post-Closing
Offering Proceeds actually exceed such amount).

 



 

 

 

3.Registration Statement and Underwritten Offering. (a) Notwithstanding the
terms of the Registration Rights Agreement, unless otherwise agreed by the
Purchaser and the Seller in writing, the Purchaser will effect an underwritten
offering (with the underwriter(s) for such offering selected by the Purchaser)
in accordance with the Registration Rights Agreement that includes all of the
Eligible Securities (as defined in the Registration Rights Agreement) at a time
determined by the Purchaser; provided, that such offering is effected at a time
that results in the proceeds from the sale of such Eligible Securities being
received by Seller no later than February 15, 2020. Purchaser will file with the
SEC a Shelf Registration Statement (as defined in the Registration Rights
Agreement) as contemplated by Section 2.1 when necessary to permit such
underwritten offering to be completed in accordance with this paragraph 3(a).
(b) In furtherance of the foregoing, (i) notwithstanding Purchaser’s obligation
under Section 2.1 of the Registration Rights Agreement to use its reasonable
best efforts to file with the SEC a Shelf Registration Statement (as defined in
the Registration Rights Agreement) within no later than (90) days following the
date thereof, the Purchaser shall not be in breach of the Registration Rights
Agreement solely on account of its failure to file a Shelf Registration
Statement (as defined in the Registration Rights Agreement) during such period
and (ii) the other terms and conditions of the Registration Rights Agreement
shall be interpreted and applied in a manner consistent with the agreements of
the Purchaser and the Seller set forth in paragraph 3(a) above.

 

Except as expressly contemplated hereby, all the terms, conditions and
provisions of the Purchase and Sale Agreement and the Registration Rights
Agreement shall remain in full force and effect. This letter agreement is
limited precisely as written and shall not be deemed to be an amendment to any
other term or condition of the Purchase and Sale Agreement or the Registration
Rights Agreement or any of the documents referred to therein.

 

This letter agreement, including its existence, validity, construction and
operating effect, and the rights of the parties, shall be governed by and
construed in accordance with the laws of the State of Delaware. The headings in
this letter agreement are for convenience of reference only, and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof. This letter agreement may be executed by facsimile and in one or more
counterparts, all of which shall constitute one and the same instrument.

 

This letter agreement shall form a part of the Purchase and Sale Agreement and
the Registration Rights Agreement for all purposes, and each party thereto and
hereto shall be bound hereby. From and after the execution of this letter
agreement by the parties hereto, any reference to the Purchase and Sale
Agreement or the Registration Rights Agreement shall be deemed a reference to
the Purchase and Sale Agreement or the Registration Rights Agreement, as
applicable, as amended, altered and modified hereby. This letter agreement shall
be deemed to be in full force and effect from and after the execution of this
letter agreement by the parties hereto.

 



- 2 -

 

 



  Very truly yours,       CANTEL MEDICAL CORP.             By: /s/ Seth M.
Yellin   Name:    Seth M. Yellin   Title: Executive Vice President, Corporate
Strategy         HU-FRIEDY MFG. CO., LLC         By: /s/ Peter Clifford   Name:
Peter Clifford   Title: Chief Operating Officer



 



ACCEPTED AND AGREED:       DENTAL HOLDING, LLC         By: /s/ Ken Serota  
Name:    Ken Serota   Title: President  



 



[Signature Page to Letter Agreement Regarding Excess Shares]



 



 

